Citation Nr: 0943983	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-36 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin disorder, other 
than pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1992 to May 2000.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  Acne of the face, back, and chest existed prior to the 
Veteran's entry into active military service.

2.  The Veteran's pre-existing acne of the face, back, and 
chest did not permanently increase in severity during his 
active military service. 

3.  The Veteran's currently diagnosed post-inflammatory 
hyperpigmentation, and residual scar status post sebaceous 
cyst incision and drainage are not related to his active 
military service.


CONCLUSION OF LAW

A skin disorder, other than pseudofolliculitis barbae (PFB), 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).


Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

As for his claim seeking service connection for a skin 
disorder, the RO's March 2004 and June 2005 letters advised 
the Veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see Mayfield, 444 F.3d 1328 (finding that where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Additionally, in December 2008, the Veteran 
was provided a VA examination in connection with his claim.  
38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); 
cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 
(U.S. June 16, 2008) (No. 07-1209) (holding that although 
Veterans Claims Assistance Act of 2000 notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication).

During the pendency of this appeal the regulation governing 
the presumption of soundness and aggravation was revised, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (codified at 38 C.F.R. § 3.304(b)).  However, the 
portion of the regulation that was changed is inapplicable to 
the Veteran's claim.  The applicable portion of this 
regulation remains as it was at the time of the Veteran's 
claim.  Therefore, all due process requirements were met in 
this regard, and there is no prejudice to the Veteran's claim 
in proceeding with adjudication of his appeal.

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (finding that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a Veteran shall be 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  To rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 
25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. 
Cir. 2004).  

In this case, the Veteran's February 1992 enlistment 
examination report indicated that he had acne on his face, 
back, and chest.  Accordingly, the Board finds that this 
condition was noted upon entrance into service, and the 
presumption of soundness does not apply.  See 38 U.S.C.A. § 
1111.

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner, 370 F.3d at 1096.  A pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 
8 Vet. App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of a pre-existing disease during service are not 
sufficient to be considered aggravation of the disease unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. 
Brown, 8 Vet. App. 529, 536-7 (1996).

As noted above, the Veteran's February 1992 enlistment 
examination report indicated acne on the face, back, and 
chest.  A November 1992 service treatment record noted the 
Veteran's request for acne medication.  It was also noted 
that he had been treated by a dermatologist in the past.  It 
was further noted that no cystic lesions were present.  An 
undated service treatment record indicated that acne 
keloidalis nuchae was not present.  The Veteran's April 2000 
separation examination report noted his history of acne cysts 
on the chest.  

Post-service, a May 2004 private treatment record indicated 
that the Veteran presented with the chief complaint of a cyst 
that had been present on his mid-chest for one week.  It was 
noted that the Veteran reported slight soreness after 
undergoing an incision and drainage of the cyst.  An August 
2004 private treatment record noted that in May 2004, the 
Veteran had presented with the chief complaint of a sebaceous 
cyst on his chest that had spread all over.  The provisional 
diagnosis was multiple epidermal cysts.  A December 2004 
private treatment record also noted the Veteran's chief 
complaint of cysts in the chest area.  Upon examination, four 
epidermal cysts were noted on the Veteran's chest.  The 
provisional diagnosis was epidermal cysts.  Finally, a July 
2005 private treatment record noted that the Veteran 
presented with cysts on his chest, neck, back, and pelvic 
area, and that he had been seen in May 2004 and August 2004 
for the same problem. 

A May 2005 VA treatment record noted an interval history of 
two skin cysts excised from the Veteran's anterior chest.  

In December 2008, the Veteran underwent a VA examination in 
connection with his claim for entitlement to service 
connection for a skin disorder.  The VA examiner noted that 
the Veteran's claims file and medical records were reviewed.  
The VA examiner further noted that the specific conditions 
being examined included cysts and acne.  The Veteran reported 
a history of "cysts all over," beginning in service and 
persisting ever since service.  He further reported that he 
had undergone an incision and drainage of a cyst from his 
chest one year earlier, but was not receiving any treatment 
for this condition at present.  The VA examiner noted that 
the course of the condition was constant, and skin symptoms 
included bumps, pigmentary changes, and pain, and no systemic 
symptoms.   

Upon examination, it was reported that the type of skin 
involvement with acne or chloracne was superficial, with 
comedones, papules, pustules, and superficial cysts.  It was 
further reported that the Veteran's face and neck were not 
affected, while the chest and back were affected.  Findings 
included discrete, palpable 0.5-1.0 centimeter (cm) skin 
colored nodules that were not inflamed and were present on 
the chest, as well as papules and comedones present on the 
chest, back, and face.  Nodular acne was indicated.  Findings 
also included hyperpigmented macules on the chest, back, 
upper arms, and face.  Post-inflammatory pigmentation was 
indicated.  Finally, a small 1.0 cm by 0.5 cm, well-healed, 
non-tender scar was noted on the right chest area, status 
post incision and drainage of a sebaceous cyst. 

Diagnoses included nodular acne, post-inflammatory 
hyperpigmentation, and residual scar status post sebaceous 
cyst incision and drainage.  The VA examiner reported that 
there was no disfigurement, no photographs indicated, and no 
functional impairment.

With respect to the diagnosis of nodular acne, the VA 
examiner opined that it was "less likely as not caused by 
service and at least as likely as not the same pre-service 
acne condition noted during [the Veteran's] entrance 
exam[ination]."  The VA examiner further opined that there 
was no objective evidence of record of aggravation above and 
beyond the natural progression of the condition, due to 
military service.  Accordingly, the presumption of 
aggravation has been rebutted. 38 C.F.R. § 3.306.

With respect to the diagnosis of post-inflammatory 
hyperpigmentation, the VA examiner reported that it results 
from the response of the skin to a variety of reasons, 
including infections, allergic reactions, mechanical 
injuries, reactions to medications, phototoxic eruptions, 
trauma, and inflammatory disorders.  The VA examiner 
ultimately opined that "[i]t would be with resort to mere 
speculation to report [the] etiology of the [V]eteran's post-
inflammatory skin hyperpigmentation; thus, it would only be 
speculative to opine that it is caused by military service."

Finally, with respect to cysts, the VA examiner opined that 
there was no evidence of recurrent complaint, treatment, 
findings or diagnosis of sebaceous cysts while in the service 
or in close proximity to separation from service and 
therefore, the residual scar from the incision and drainage 
of the sebaceous cyst on the Veteran's chest was "less 
likely as not" caused by service.  

The medical evidence of record clearly and unmistakably shows 
that the Veteran's pre-existing acne of the face, back, and 
chest did not undergo a permanent increase in the underlying 
severity during military service.  A review of the Veteran's 
service treatment records reveals that while he requested 
acne medication while in service in November 1992, it was 
noted that no cystic lesions were present.  Additionally, an 
undated service treatment record noted that acne keloidalis 
nuchae was not present.  Moreover, there is no evidence of 
any post service treatment having been sought for more than 
eleven years since the Veteran's request for acne medication 
in November 1992, and for more than four years following his 
discharge from military service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding that aggravation in 
service may be rebutted by the absence of medical treatment 
for the claimed condition for many years after service).  
Additionally, there is no post-service medical evidence of 
record that shows that the Veteran's pre-existing skin 
disorder was aggravated by military service.  During the 
December 2008 VA examination, after a review of the claims 
file and a physical examination of the Veteran, the VA 
examiner opined that nodular acne was "less likely as not 
caused by service and at least as likely the same pre-service 
acne condition noted during [his] entrance exam[ination]."  
As such, there is no medical evidence that the Veteran's pre-
existing skin disorder was aggravated by military service.  
See Jensen, 4 Vet. App. at 306-07; Hunt, 1 Vet. App. 292; 
Verdon, 8 Vet. App. at 536-7.  

The medical evidence of record reveals a diagnosis of post-
inflammatory skin hyperpigmentation.  See Degmetich v. Brown, 
104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  However, the evidence 
of record does not demonstrate inservice incurrence of this 
disorder.  The Veteran's service treatment records are 
completely negative for complaints, diagnoses, or treatments 
of post-inflammatory skin hyperpigmentation.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury).  
Moreover, the December 2008 VA examination report is the only 
post-service medical evidence of record indicating 
complaints, diagnoses, or treatments for this disorder.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the Veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Finally, the medical evidence of record 
does not demonstrate a relationship between the Veteran's 
post-inflammatory skin hyperpigmentation and his military 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability).  The December 2008 VA examiner opined that 
"[i]t would be with resort to mere speculation to report 
[the] etiology of the [V]eteran's post-inflammatory skin 
hyperpigmentation; thus, it would only be speculative to 
opine that it is caused by military service."  The VA 
examiner based this opinion on the finding that post-
inflammatory skin hyperpigmentation results from the response 
of the skin to a variety of reasons, including infections, 
allergic reactions, mechanical injuries, reactions to 
medications, phototoxic eruptions, trauma, and inflammatory 
disorders.  As this opinion was speculative, it is of little 
evidentiary value and amounts to what in essence is 
"nonevidence" of an etiological relationship to service.  See 
Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993) (holding that 
where a physician is unable to offer a definite causal 
relationship that opinion may not be utilized in establishing 
service connection as such an opinion is nonevidence).  As 
there is no medical evidence that the Veteran's post-
inflammatory skin hyperpigmentation is related to service, 
service connection is not warranted for this disorder.  
Additionally, the December 2008 VA examiner opined that the 
residual scar from the incision and drainage of the sebaceous 
cyst on the Veteran's chest was "less likely as not" caused 
by service.  As there is no medical evidence that the 
Veteran's sebaceous cysts or residual scar status post 
sebaceous cyst incision and drainage are related to his 
military service, service connection is not warranted for 
these disorders.

In an October 2009 statement in support of his claim, the 
Veteran contended that his acne became much worse while in 
service due to "environmental factors on the ships [he] 
served on."  The Veteran further contended that he was 
provided medication to "battle the cyst condition" while on 
the USS SARATOGA.  Finally, the Veteran contended that the 
"more serious sebaceous cysts" he had removed developed 
from the acne condition he had while in service.  

The statements of the Veteran are not sufficient to prove 
that any currently diagnosed skin disorder is related to his 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the Veteran is not competent to make a determination that any 
currently diagnosed skin disorder was caused or aggravated by 
his military service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In the absence of competent medical evidence that any current 
skin disorder, other than PFB, was incurred in or aggravated 
by military service, the preponderance of the evidence is 
against the claim for service connection.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder, other than PFB, is 
denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


